 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurr'sCafeteria,Inc.CafeteriaNo. 16andHoteland Restaurant Employees and Bartenders Union,Local No. 716,AFL-CIO. Cases 28-CA-1700 and28-CA- 1745October 21, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, ANDZAGORIAOn April 17, 1969, Trial Examiner GeorgeChristensen issued his Decision in the above-entitledproceeding,findingthatRespondenthadnotengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner 'OurdissentingcolleaguewouldfindthatRespondent lacked a good-faith doubt of theUnion's majority status and that, consequently, itsadvancement of a contract term shorter than thatproposed by the Union constituted a refusal tobargain. In our opinion the basis for Respondent'sexpressed doubt are not so frivolous as to compelthe conclusion that it was engaging in a pattern ofsurface bargaining designed to frustrate any attempttoreachan agreementNor do we find otherevidence that Respondent was bargaining in badfaith or ever actually refused to bargain followingthe June 19, 1968, settlement agreement.'The record reflects, and the Trial Examinerfound, that Respondent did not insist on a contracttermination date coinciding with the end of thecertification year, nor on any hard and fast date.Rather, it proposed varying periods for the durationof the contract, extending as much as 6 monthsfrom the end of the certification year, dependent'Since we find,in agreement with the Trial Examiner, that Respondent'spostsettlement conduct did not violate the Act,we do not reach, andconsequently do not pass upon,the presettlement conduct alleged asviolations of theAct in Case 28-CA-1700For that reason,cases cited by the dissent,concerning the basis for agood-faith doubt sufficient to justify a refusal to bargain,are irrelevanthereupon agreement to other substantive provisions ofthe contract.We find nothing in the record to showthat,followingthesettlementagreement,Respondentdidotherthanengage in hardbargaining.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.MEMBER BROWN, dissenting.TheUnionwas certified inAugust 1967Negotiations began in October and soon thereaftertheRespondent questioned the Union's continuedmajoritystatus.TheRespondentamended itsAnswer to the Complaint to assert that it had agood-faith doubt of the Union's majority from andafter December 19, 1967.Thematterofcontractdurationwas firstdiscussed inFebruary 1968,whenRespondentsuggested an expiration date of September 1, 1968,taking the position that it would not agree to acontract term which would preclude a challenge tothe Union's majority status shortly after the end ofthe certification year; the Union offered a 1-yearterm from the date of execution. In March 1968 theRespondent offered an expiration date of January15,1969,and the Union accepted providedRespondent would agree to a union-shop clause. OnMay 8, 1968, the Union struck, and there was nobargainingbetween the parties until after thesettlement agreement of June 19, 1968. On July 18and 19, 1968, the parties met and the Respondentproposed an expiration date of October 1, 1968, andamaintenance of membership-dues check ott clause,while the Union asked for a term expiring April 18,1969, with a modified union-shop provision. On July23 the parties met again, with no change in positionOn August 13, the Union offered to accept theRespondent'smaintenance of membership offer if,inter alia,Respondent agreed to an expiration dateof September 15, 1969, and the next day (August14) the Respondent offered an expiration date ofJanuary 15, 1969.My colleagues now find, in agreement with theTrial Examiner, that the Respondent's insistence onsuch limited term during the period after June 19,1968,was taken in good faith. With this I cannotagree For this was a certified union and its majoritywas presumed to continue in the absence of areasonable basis for questioning such status. Thiswas true after the June 19 settlement as well asprior thereto. If only the Respondent's conduct afterJune 19 may be considered, it is apparent that theRespondent was questioning the Union's majority179 NLRB No. 35 FURR'S CAFETERIAwhile asserting no grounds for its claim of doubt.'This, alone, renders questionable itsbona /ideti intaking the position which it did Furthermore, theemployee's representativeisentitledto a reasonableperiod of bargaining after a settlement agreementhasbeenentered,and the period here wasinsufficient.' If, on the other hand, the events afterthe settlement agreement may be considered in lightof the presettlement conduct of the Respondent -- aviewwhichisclearlypermissibleunderwell-established principles'- then the grounds onwhich the Respondent claimed to doubt the Union'scontinuedmajority are apparent and their validitymay be evaluatedThe Trial Examiner found that the Respondent'sbelief that the Union no longer represented amajority of the employees was predicated on threegrounds:(1)theRespondentsometimeinmid-December had received a letter signed by fouremployees claiming that a majority of the employeeswished to decertify the Union; (2) Respondent hadknowledgeofanextremelyhighturnoverofemployeesin the unit;and (3) only seven employeesjoined the strike called by the Union on May 8,1968. 1 am of the opinion that these groundsfurnished no reasonable basis for the Respondent toconclude that the Union had lost its majoritystatus.As for the employees' alleged wish to decertify theUnion, the Respondent had only the word of 4employees in a unit of approximately 48 andnothingmore. Particularly in light of the Union'ssubstantial election victory just about 3 1/2 monthsearlier,' this can hardly be said to be a cogentindication that theUnion had lost its majoritysupport.With regard to the allegedly high turnover ofemployment, the Board and the Courts have longrejectedthisasagroundforrebuttingthepresumption that after the certification year theincumbent'smajority status continued.' Indeed, ithas been stated many times that new employees willbe presumed to supporta unionin the same ratio asthosewhom they have replaced.' Moreover, theTrial Examiner makes no specific finding as to howmany of the employees who originally voted in theelection wereno longeremployed when Respondentissaid to have reached its doubt as to the Unionmajority status, so that even the existence of theessentially high turnover has notbeenestablished'That it wasclaiming such a doubt is apparent throughout, and isevidenced in the postsettlement period at least by its filing of its RMpetition in October 1968'W B JohnstonGrain Co154 NLRB 1115, enfd 365 F 2d 582 (C A10)'NorthernCaliforniaDistrictCouncil of Hodcarriers and CommonLaborers of America,AFL-CIO (Joseph Mohamed,Sr. anIndividual,d/b/a Joseph's Landscaping Service)154 NLRB 1384'Of the 48 employees eligible to vote, 28 voted for the Union, only 6against and 9 were challenged'N L R B v The LittleRockDowntowner Inc.341 F 2d 1020 (C A8),and cases cited thereinCfCelanese Corporation of America,95NLRB664, 671-674'See, for example,John S Swift Company Inc.133 NLRB 185, enfd302 F 2d 342 (C A7),National Plastics Products Compant78 NLRB241Finally,with regard to the May 8 strike and thefact that only 7 employees walked out, there aremany personal reasons other than disenchantmentwith their collective-bargaining representative whichcauseemployees to respond in this fashion.'Respondent's known hostility to the Union, itsunlawful interrogation of its employees as to theirunion activities, and its threatening to close its doorsifpicketingoccurred could readily have coercedemployees to withhold or withdraw support from theUnion.In view of the foregoing and on the record as awhole, I find that the Respondent has advanced novalidgrounds to question the Union's continuedmajority status and hence its insistence upon acontract of such limited duration in order thatRespondent might again test the Union's majority'"constituted a failure to bargain in good faith inviolation of Section 8(a)(5) and (1) of the Act bothafter and before June 19, 1968.699, 706, affd 175 F 2d 755 (C A 4)'CfCelanese Corporation of America95 NLRB 664, 674"Obviouslythe termof a contractisa subject of bargaining and theRespondent was not obligated to accept the precise termoffered by theUnion Theissue before us is not so much the content of the Respondent'sproposals,per se,as their reasonablenessin thecircumstances,ie , thevalidityof Respondent's reasons for advancing themTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Trial ExaminerOn May 7,1968,'Hotel and Restaurant Employees and BartendersUnion Local No 716, AFL-CIO (Union) filed a charge inCase 28-CA-1700 alleging that Furr's Cafeteria, Inc.,CafeteriaNo. 16 (Respondent) had violated Section8(a)(1) and (5) of the National Labor Relations Act, asamended (Act) by maintaining a surveillance of itsemployees' union activities, circulating a petition amongthem to withdraw from the Union, unilaterally grantingwage increases and refusing to bargainOn June 7,Region 28 of the National Labor Relations Board (Board)informed theRespondent that as a result of itsinvestigationof the charge it had concluded thatRespondent had violated Section 8(a)(1) and (5) of theActby interrogating employees about their unionactivities and by granting unilateral wage increases andproposed that the matter be disposed of by Respondent'sexecution of a settlement agreementOn June 19 theRespondent executed such an agreement 2 It provided,inter a/ta,that the Respondent would post and complywith all the terms and provisions of a Notice to itsemployees which provided that the RespondentIWould not question its employees about their unionactivity, and2Would bargain collectively in good faith with theUnionOn July 23 the Union filed a second charge (Case28-CA-1745) alleging that subsequent to the execution ofthe settlement agreement the Respondent had committednew and additional violations of Section 8(a)(1) and (5) oftheAct, i.e , by stating to its employees that an electionwould be held in August and the Union would no longer'All dates refer to 1968 unless otherwise indicated'The Union executed the agreement on June 12 It was approved by theRegional office on June 19 242DECISIONSOF NATIONALLABOR RELATIONS BOARDbe their representative, by refusing to bargain collectivelyingood faith with the Union over the wages, hours andother conditions of employment of its employees, bydemanding a contract termination date of October I,1968, or sooner and by other acts, additionally assertingthatby such acts the Respondent had violated thesettlement agreementOn September 18 the Regional Director for Region 28advisedtheRespondent that as a result of hisinvestigation of the charge in Case 28-CA-1745 he haddetermined that the Respondent engaged in a refusal tobargain subsequent to the execution of the settlementagreement in Case 28-CA-1700 and that the allegations ofthe charge in Case 28-CA-1745 had merit and therefore hewas setting aside the settlement agreement, consolidatingthe two cases and issuing a formal complaint basedthereuponThe complaint issued on September 26 alleging thatRespondent violated Section 8(a)(I) of the Act on variousdates subsequent to November 7, 1967, by interrogatingitsemployeesconcerningtheirunionactivities,'membership and desires and those of other employees, bythreatening its employees with plant closure if the Unionpicketed its premises, by making statements which gave itsemployeestheimpressionitwasmaintainingasurveillanceof their union activities, by threateningemployees picketing its premises with arrest, by telling itsemployees it would not sign a contract with the Union,that an election would be forthcoming shortly at which theUnion would be decertified, and that further support oftheUnion was futile, and by telling its employees theUnion would not get them anything in bargaining andRespondent would give them more than the Union couldobtain for themThe complaint further alleged thatRespondent violated Section 8(a)(5) (and (1)) of the Acton various dates subsequent to November 7, 1967,' byunilaterally changing wage rates, by negotiating in badfaith and with no intention of entering an agreement withtheUnion as evidenced by the 8(a)(1) acts just set forthand by insisting on no union security provision and anunreasonable contract termination date of October 1,1968, in order to test the Union's majority representativestatus as soon as possible The complaint also allegedviolation by the Respondent of the June 19 settlementagreement and that a May 8 strike by the Union wascausedand prolonged by Respondent's unfair laborpracticesOn October 8 the Respondent filed its answer to thecomplaintdenyingcommissionof the unfair laborpracticesallegedand any violation of the settlementagreement.'By its answer Respondent admitted thejurisdictional facts set out in the complaint, that theRespondent was an employer engaged in commerce andthe Union was a labor organization within the meaning ofthepertinent provisions of the Act, that at all timespertinentPersonnelDirectorRobertCHurmence,RegionalSupervisorHaroldAndrews andManagerKenneth Rue were its agents acting on its behalf within'At the openingof the hearing the Examiner permitted the GeneralCounsel to add asubparagraph(g) to paragraph 10 of the complaintalleging an additional unlawful interrogation by Respondent's manager,KennethRue, of applicantsforemploymentregarding their unionmembership,affiliationandsympathieson or about May 10 and anaddition at the end of subparagraph10(a) of the words"and applicants foremployment "At the close of the General Counsel's presentation of his direct case, theExaminer permitted him to amend subparagraph 15(d) of the complaint tosubstitute the date January15 for July 23themeaning of the pertinent sections of the Act, that aunit consisting of all employees of the Respondent at itsCafeteria No 16 in Santa Fe, New Mexico, exclusive ofmusicians, professional employees, watchmen, guards andsupervisorsasdefined in the Act constituted a unitappropriate for the purpose of collective bargaining withinthe meaning of the pertinent provisions of the Act, that onAugust 4, 1967, a majority of its employees within thatunit by a secret ballot election conducted by the Boarddesignated and selected the Union as their exclusivecollective-bargaining representative for the purpose ofbargaining collectivelywith the Respondent concerningtheir wages, hours and conditions of employment, that onAugust 14, 1967, the Board so certified, that at all timessinceAugust 14, 1967, the Union has been the exclusivecollective bargaining representative of its employees in theunit,'thatitparticipatedinaseriesofcontractnegotiationmeetingswith the Union between October1967 and July 1968, and that on May 8 a small number ofemployees in the unit went on strike and have continuedon strike at all times subsequent.The issues presented by the complaint and answer asamended are whether the Respondent by its named agentson or about the dates specified at its Santa Fe restaurant(1) interrogated employees and applicants concerning theirand others' union activities, membership and desires, (2)threatened them with plant closure if the Union picketeditspremises. (3)made statements giving them theimpression their union activities were under surveillance,(4)threatenedunionpicketswitharrest,(5)toldemployees Respondent would not sign a contract with theUnion, (6) told employeesan electionwould occur shortlyat which the Union would be decertified and their furthersupport of the Union was futile, (7) told its employees theUnion would not get them anything and that Respondentwould give them more than the Union could obtain forthem, (8) gave them wage increases without prior notice toor consultation with the Union, (9) insisted on no unionsecurity and an unreasonable contract expiration date, and(10) if so, whether by such acts or conduct Respondentviolated Section 8(a)(1) and (5) of the Act and eithercaused or prolonged the May 8 strike called by the Union.On October 21 the Respondent asserted that thecomplaint was vague and requested the Regional Directorto furnish the names of all employees alleged to have beenunlawfully interrogated, threatened, intimidated,andcoerced by the Respondent, the names of all employeeswhose wage rates were alleged to have been increasedunlawfully, the exact date of each such act, the languageofeachallegedunlawful statement constituting theunlawful interrogation, threat, intimidation, or coercion,the names of Respondent's agents who negotiated in badfaithwith the Union, the dates, times, and places wheresuch bad-faith bargaining took place, the names of thepersons to whom the alleged bad faith statements were'Respondent amended its answer to deny the complaint amendments setout above'At the opening of the hearingthe Examiner permitted the Respondentto amend paragraph 5 of its answer to change its admissionthat the Unionwas the duly selected exclusive representativeof its employeesin the unitatalltimes following the Board certification toadenialof suchrepresentation accompaniedby an affirmativestatement that at all timessince December19, 1967, the Respondenthad a good-faith doubt that theUnion continued to representa majority ofits employees in the unit andfiled a petition in Case 28-RM-17 on October 21, 1968, for an election todetermine whether the Union continued to enjoy suchmajority status, butsuch petition was dismissed by Region 28on October 29, 1968, because ofthe pendencyof this proceeding FURR'S CAFETERIAaddressed,thenames of Respondent's agents whoquestionedtheUnion'smajoritystatuswithoutagood-faith doubt thereof, and the names of the persons towhom such doubt was expressed The request was referredto Examiner Bennett for ruling He denied the request onOctober 5 On November 5 the Respondent asked leavefrom the Board to appeal the ruling On November 27 theBoard denied that request. The Respondent renewed therequest at the opening of the hearing (December 3) It wasdenied 'The Examiner conducted a hearing on the issues atSanta Fe, New Mexico on December 3, 4, 5 and 6 Allpartiesappearedby counsel and were afforded fullopportunitytointroduceevidence,examineandcross-examine witnesses, argue orally and file briefs. TheGeneral Counsel and the Respondent filed briefsBased on his review of the entire record, observation ofthewitnesses and perusal of the briefs, the Examinerenters the followingFINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATIONAs noted heretofore, the Respondent in its answeiconceded the jurisdictional facts and the conclusions thatitwas an employer engaged in commerce and the Unionwas a labor organization within the meaning of the ActThe Examiner therefore finds and concludes that theRespondent is an employer engaged in commerce and in abusiness affecting commerce and the Union is a labororganization within the meaning of Section 2(2),(5), (6)and (7) of the Act.IITHE UNFAIR LABOR PRACTICESA Preluntnut i FindingsThe Board conducted an election among Respondent'semployees in the unit heretofore described on August 4,'Itappeared to the Examiner that since the parties and their witnesseswere all present for the hearing and prejudice to the Respondent could beavoided by its plea of surprise as to any evidence offered by the GeneralCounsel and request for time to prepare therefor, the best interests of allconcerned would be served by proceeding on that basis,and he so ruledHe also noted that the complaint appeared sufficiently to apprise theRespondent of the dates,places, agents and acts whereby it was alleged tohave violated the Act,that the Board has long followed the policy of notnaming before trial the employees against whom the alleged discriminatoryacts were directed to avoid their intimidation before trial, that much of theinformation sought was evidentiary in nature, that neither the Act or theBoard's rules and regulations provide for the use of discovery proceduresbefore trial,and that both the courts and the Board have held that denialof discovery does not violate due processN L R B v Movie Star,361F 2d (C A5),NLRB v VaporBlastMfg.287 F 2d 402 (C A 7),N L R B v Chambers Mfg.278 F 2d 715 (C A 5),N L R B v GlobeWireless.193 F 2d 748, 751 (C A 9),Plumbers & Steanifrtters (BeardPlumbing Co ).128 NLRB 398, 400 Also seeTrojan Freight Lines. Inc vN L R B.356 F 2d 947 (C A 6), whereinitwas held that such denial iswithin the discretion of theBoard, andN L R B v Safewav Steel,383F 2d 273 (C A 5), whereitwas held that in any event such denial is notprejudicial errorRespondent'snamed agents were present during theGeneral Counsel'spresentation of his case in chiefNo surprise wasclaimed during such presentationAfter the General Counsel rested hiscase(during the third day of hearing),Respondent requested a recess Hewas unable to identify any evidence which took him by surprise TheExaminer nevertheless offered to recess the hearing to the followingmorning, which would have afforded the balance of the day(plus the twoevenings following the close of hearing the previous 2 days)to prepare itsrebuttalWhile claiming prejudice in not receiving more time, Respondentnevertheless elected to proceed immediately with its rebuttal and did so2431967The Union received 28 votes of the 43 votes cast (48were eligible to vote) The Board's certification issued onAugust 14, 1967Face-to-face negotiations commenced on October 17,1967, and continued on December 4 and 5, 1967, after anexchange of proposed contracts and receipt by the Unionof bargaining information requested from the RespondentThe parties met again on December 18 and 19, 1967,January 15 and 16, February I, 2, and 28, and April 8When the April 8 meeting broke up, it was with tentativeagreement on all contract issues but one, union securityOn this, Respondent offered maintenance of membershipplus dues checkoff' and the Union proposed union shopwith no dues checkoff Respondent left the meeting with apromise to consult with his superiors to secure theirreaction to the union positionOn April 15, Respondent advised the Union (throughthe federal mediator) that it would not go beyond its offerof maintenance of membership and dues checkoffOnMay 7 the Union filed its charges in Case28-CA-1700 and on May 8 called a strike againstRespondentApproximately seven employees left theirjobs to join the strikeOn June 19 the Respondent executed an agreementsettling the chargesOn July 19 negotiations resumed, and continued onJuly23The parties were unable to reconcile theirdifferencesOn July 23 the Union filed its charges in Case28-CA- 1745The parties met for the last time in negotiations onAugust 13 and 14, again without resolving theirdifferences.During the year preceding the latter date, whichcoincidentallymarks the end of the certification year,therehadbeenalmosta500 percent turnover ofemployees within the unitB The Alleged Section 8(a)(l) ViolationsHarold AndrewsIt is alleged that Respondent violated Section 8(a)(1) oftheAct by the following actions of its agent HaroldAndrewsIInterrogation of employees of Respondent regardingtheirandotheremployees'unionmembership inDecember 1967, January 1968, and on or about April 112Statements to employees of Respondent in Aprila.That Respondent would lock its doors if its premiseswere picketed,b.Which gave them the impression their and otheremployees' union activities were under surveillance;c.That there was going to be another election inAugust which would result in the Union's decertification,thatRespondent was not going to sign a contract andcontinued support of the Union was futile,d That the Union would not get anything for them butRespondent could and would.3A threat on May 10 to arrest employees ofRespondent for picketing its premises4.A repeat on May 10 of the conduct set out in 2,b,and 2,c, above.5A repeat on June 20 of the conduct set out in 2,c,and 2,d, above 8This is the only allegation of independent 8(a)(I) violation after the dateof execution of the agreement settling the chargesinCase 28-CA-1700 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese allegations will be treatedseriatim1The alleged December, January, and AprilinterrogationsAndrews and employee Angela Miller confirmed thatsometime between September and December of 1967AndrewsoverheardMillerandanotheremployeediscussing a recently held union meeting and somewhatplayfully asked Miller if she had been invited to attend it,atwhichMiller laughed and replied in the negative.Andrews ended the exchange with the remark that heguessed they did not like her enough. Andrews and Millerexplained that her vote in the August 1967 election waschallenged by the Union and that she had several timesapproached Andrews and spoken to him about the Unionand its plans and program.'This evidence fails to establish that the conversationtook place within 6 months prior to the Union's filing ofits first charge (May 7) and was more in the nature of ajoking exchange than an employee interrogation. TheExaminer therefore will recommend that this allegation ofthe complaint be dismissed (paragraph 10(a), re an allegedDecember 1967 interrogation).The record does not disclose any evidentiary supportfor the paragraph 10(a) allegation of a January' 1968interrogation. It will be recommended that this allegationlikewise be dismissed.As to the alleged April interrogation,Andrewsacknowledged that on about April 28 while passing nearher work station he asked employee Barbara Martinez inthe presence of employees Gloria Apodaca and JesseMartinez if she had received a letter from the Unionregarding its last meeting, that she replied that she hadnot, and that he then grinned and told her not to worryabout it.Andrews volunteered that he asked her thequestion because he wanted to find out if the employeeswere going to have an opportunity to decide whether toaccept or reject the Respondent's April contract offer.While Andrews thus by his own admissionintendedtoquestionMartinez concerning union activities, his questionwas preliminary and no interrogation resulted due to hernegative reply. The exchange was fragmentary and doesnot appear of sufficient substance to support a finding ofan unlawful interrogation. The Examiner will recommendthat this allegation be dismissed (Paragraph 10(a), reApril 11).2.The alleged April threat, surveillance, intimidation,and promiseAbout a month before the strike commenced (May 8),Richard Griego and Delfino Romero met with AndrewsandRue in the back dining room of Respondent'srestaurant after completing work for the day, at Andrews'request.A third supervisor, Harold Hansen, was alsopresent.Andrews informed Griego and Romero that sixemployees had voted against the Union at the election,that he .knew who the six were, and that he knew Griegoand Romero were not among them. He criticized the twofor voting for the Union, said they were just sheep, andthat they would find out later what the Respondent woulddo for them He also told them that if the Union ever put"This finding is based upon the mutually corroborative testimony ofAngelaMiller and HaroldAndrews.up a picket line at Respondent's premises, it would closeitsdoors, turning his hand as if in the act of locking adoor while saying "click-click.""The Examiner concludes that Respondent interferedwith,restrainedand coerced Griego and Romero'sexercise of their Section 7 rights and violated Section8(a)(1) of the Act by Andrews' telling Griego and RomerotheRespondent would lock its doors if any picketingoccurred at its premises, since this was a threat of alockout if the employees engaged in their right to picket insupport of their requests for changes in their wages, ratesof pay and working conditions.Andrews' recitation of his knowledge concerning theidentity of the six employees who voted against the Union(and therefore the identity of the others who voted for it)does not necessarily imply that such knowledge wasderived from any surveillance of the union activities of theemployees in question. The six may have volunteered tohim the information that they voted against the Union;theymay by openly expressing antiunion sentimentswithin his hearing have led him to that conclusion; etcThe Examiner thus concludes that such recitation" does notgive the impression that a surveillance of its employees'union activities was being maintained by the Respondentand he shall recommend dismissal of such allegation(paragraph 10(c), re April 10).Neither Griego nor anyone else testified to any Aprilstatements by Andrews regarding an election in August atwhich the Union would be decertified, nor a reference to acontract, nor a statement that continued support of theUnion was futile. The General Counsel argues thatAndrews' statement to Griego that the Respondent wouldlock its doors if pickets appeared contains grounds forinferring that continued support of the Union was futile.The Examiner disagrees The Examiner therefore findsthat the General Counsel failed to proffer evidence insupport of paragraph 10(e) of the complaint with regardto any April 10 incident and will recommend dismissalthereof.Andrews stated to Griego and Romero that "later onwe would find out what the cafeteria would do for us." Inthe Examiner's judgment this language is ambiguous andhe is unable to find an implied promise of benefits thatRespondent will supply some time in the future that theUnion will bey unable to secure. The Examiner concludesthat the April 10 portion of paragraph 10(f) of thecomplaint is not supported by sufficient probative evidencetowarrantafavorablefindingthereonandwillrecommend its dismissal.I3.The alleged May 10 threatAndrews and employee Jennie Arguello confirm thatshortlyafter the strike started onMay 8 Andrewsaddressed Arguello on the picket line (Arguello was thepicket captain) and stated he would call the police.However, Arguello conceded that Andrews prefaced thatstatement with a request that the pickets cease picketingin a manner which prevented customers from entering andleaving the cafeteria by its front door and said he wouldcall the police if they did not comply with that request(theydid comply). To threaten action he was legallyentitled to take to assure free passage into and out of the"This finding is based upon the undenied and uncontradicted testimonyof GriegoHansen and Romero were not called to testify Andrews andRue contented themselves with a denial of anyrecollectionof theconversation,which is not a denial that it occurred. FURR'S CAFETERIA245cafeteria is not violative of Section 8(a)(1) of the Act andthe Examiner will recommend dismissal of this allegationon that ground (paragraph 10(d) of the complaint)4 The alleged May 10surveillance and intimidationwhen the Respondent executed that agreement, and mostlikely took place shortly thereafterInasmuch as the evidence as found above fails tosubstantiate the allegations of paragraphs 10(e) and (f) asto their June 20 allegations, it shall be recommended thatthey be dismissedRespondent called a meeting of its employees at thecafeteria not long after the strike started to explain itsstand, and particularly its reasons for not agreeing to theUnion's union shop demand, which was the sole issuepreventing agreement prior to the commencement of thestrike.Hurmence acted as spokesman at the meeting, as he atall times was in charge of the contract negotiations for theRespondent The meeting apparently occurred during theweek of May 20 to 24, since Hurmence read anadvertisementRespondent inserted in the May 17 localnewspaper setting out its positionNone of the employee testimony at the hearingdeveloped any remarks which in the judgment of theExaminer could support a finding that Hurmence of anyothermanagement official in attendance gave theimpression the Respondent was maintaining a surveillanceof its employees' union activities, views, or sympathies.Hurmence, not Andrews, in response to an employeeinquiry, stated an electioncouldoccur after the end of thecertification year (i.e , after August 14, 1968)However,he did not state that an electionwouldoccurNo testimony was offered to any statement, byHurmence or any other management representativepresent, that Respondent would not execute a contractwith the UnionHurmence spoke of the picketing, explained theUnion's right to seek its objective (union shop) by strikingand picketing, stated it was Respondent's right to adhereto its position (maintenance of membership) and thatRespondent was going to stick to that position Suchstatement of position was within Respondent's free speechprivilegeCertainly such expression carries the implicationthat continued support of the Union's strike objectivewould not be successful, but it is not unlawful On thebasis of the foregoing, the Examiner will recommend thatparagraphs 10(c) and 10(e) of the complaint be dismissed(with reference to the May 10 allegations thereof).5The alleged June 20intimidation and promiseAnother employee meeting occurred in June, when afilm was shownon sanitation.Following the film showing,Andrews addressed the employees in attendance regardingcertainpicketingincidents,arumorregardingreplacements, and to explain the agreement Respondenthad signed on June 19 settling the first charge (Case28-CA-1700).With regard to the picketing, Andrewsstated that he had received complaints of picket conductfrom several employees and cautioned them to avoid anyunnecessary contacts and to report any future incidents tohim. He advised them the Union had a right to picket thecafeteria as long as it wanted to and the cafeteria had aright to continue to operate its business, and wouldcontinue to do so As to replacements, he assured themthe Respondent had no intention to replace those workingAs to the settlement agreement, he commented,inter alia,that the Respondent had been found in violation of theAct by granting wage increases and would have to refrainfrom granting increases." Since part of Andrews' remarksreferred to the settlement agreement, it is clear thismeeting occurred subsequent to June 19, a Wednesday,Kenneth RueIt is alleged that Respondent violated Section 8(a)(1) ofthe Act by the following actions of its agent Kenneth Rue1A February 11 interrogation of employees ofRespondent regarding their and other employees' unionmembership, activities, and desires2An interrogation aboutMay 10 of employees ofRespondentandapplicantsforemploymentbyRespondentconcerningtheirandothers'unionmembership, activities, and desires3StatementsaboutJune16toemployeesofRespondent which gave them the impression their andother employees' union activities were under surveillance.'These allegations will be treatedseriatim1.The alleged February 11 interrogationOn about February 11, Rue asked employee GeraldineRoybal if she and Barbara Martinez had attended theunionmeeting the preceding night and if Roybal knewJack Byers, the Union's business representativeRoybalreplied in the negative to the first question and in theaffirmative to the second The exchange took place in thecourse ofa runningconversation which took place whileboth were working at the salad bar Roybal stated theyusuallychattedwhile so employedRoybal's negativeresponse to the first question precluded any interrogationas to what transpired at the meeting and the latterquestion appears wholly innocuous For these reasons, theExaminer shall recommend that this allegation of thecomplaint (paragraph 10(a), as to a February 11interrogation) be dismissed2The alleged May 10 interrogationThe Union called its strike and commenced picketingonMay 8 Shortly thereafter, Gloria Garcia wasinterviewed by Rue for employmentNo pickets werepresent at the time of the interview, so Rue informedGarcia there was a strike on and the Union was picketingthe cafeteria and asked her if she was in the Union,whether she would work behind a picket line, i e , was shewilling to cross the Union's picket line. She replied thatshewas willing to do so. Rue also asked her if herhusband was working and in the Union, and she repliedthat he was not working due to a back injury, which waswhy she needed a job badlyThis appears no more than the seeking of an assurancethat the prospective employee would report for workdespite the fact a strike was in progress and an inquiryinto her husband's potential availability for employment"This finding is based upon the mutually corroborative testimony ofAndrews, Rue, and employees Angela Miller,ErciliaMontez and JessieMartinez The testimony of employee Gloria Garcia and Ramon Romeroto additional remarks by Andrews re another election in August, thefutilityof paying union dues,etc, is discredited in view of the uniformdenial of the five persons earlier named that such remarks were madeGarcia was a confused and contradictory witness and Romero's testimonywas completely unsupported by anyone else in attendance at the meeting"See fn8, /bid 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDand similar willingness. For this reason, it shall berecommended that this paragraph of the complaint bedismissed (it was added by oral amendment at the openingof the hearing).3.The allegedJune 16 statementsOn about June 16 Ramon Romero, Rue and a thirdpersonRomero was unable to identify were in Rue'soffice.Romero testified that Rue talked to him aboutwashing pots, told him he was not doing the job very welland that he was going to keep Romero on pots until hecoulddo the work efficiently. Shortly thereafter,according to Romero,the unknown third personsaidRomero had been to see Jack Byers, the Union's businessagent. Romero asked him to prove it and he said he couldnot do so.The Examiner shall recommend that this allegation ofthecomplaintbedismissedforfailuretoprovideevidentiary support of it (paragraph 10(c) as to an allegedJune 16 incident).C. The Alleged 8(a)(5) Violations1.The unit and union majority statusAs noted heretofore, there is no dispute between theparties that a unit of all employees of the Respondent atitsCafeteria No. 16 in Santa Fe, New Mexico exclusiveof musicians, professional employees, watchmen, guardsand supervisors as defined in the Act constitutes anappropriate unit within the meaning of Section 9 of theAct and the Examiner so finds.It is likewise undisputed that on August 14, 1967, theUnion was certified by the Board as the exclusivecollective-bargainingrepresentativeof the employeeswithin that unit and from that date to August 14, 1968,acted as their representative in collective bargaining withtheRespondent over their wages, hours and workingconditions.2.Unilateral wage increasesThe parties stipulated to wage increases made effectiveinNovember and December 1967 as well as January,February, and April 1968. Respondent conceded it neithernotified nor bargained with the Union prior to placing theincreases into effect.There were five raises in November, four of 5 cents perhour and one of 10 cents; two raises in December, one of5 cents and the other of 10 cents; one in January of 5cents; six in February, three of 5 cents and three of 7cents; ten in April, three of 5 cents, two of 10 cents, oneof 15 cents and four of 25 cents. All the April increaseswere placed into effect on April 21, after the bargainingimpasse and shortly before the strike.Rue explained that all the February increases (six innumber) were to bring Respondent's minimum wagestructure into compliance with the Fair Labor StandardsAct,which required a $1.15 minimum wage as of thattime.He stated he was directed to raise all employeesreceiving less than that rate up to the required minimum.Company records disclosed that several employees earningless than $1.15 at the time were not increased to theminimum. Rue pleaded oversight and negligence to this.He attributed the bulk of the increases, 16 in number,to changes in job content, which resulted because of rapidpromotion caused by the excessive turnover normal to thecafeteria business.As to two 5-cent increases in April to Jennie ArguelloandA.M. Torres, Rue attributed their increases toimproved job performance, i.e, merit.No evidence of an established company policyconcerningmerit increases was developed; in fact, Ruetestified that while the Respondent granted merit increasesprior to the union certification, it ceased such policythereafter.The Examiner therefore finds that at least as to theArguello and Torres April increases, the Respondent byfailing to notify and discuss such proposed increases withtheUnion prior to their effectuation, the Respondentfailed to bargain in good faith and thereby violatedSection 8(a)(5) and (1) of the Act. In view of this findingtheExaminer finds it unnecessary to make a specificfinding as to the balance of the increases.3.The allegedfailure to bargain in good faithAfter meetings, exchanges of documents, and telephoneconferences dating from August 24, 1967, to April 8,1968, the parties reached tentative agreement on all issuesbut one- union security. At the April 8 meeting theRespondent offered a contract expiration date of January15, 1969, and a maintenance of membership-dues checkoffunion security provisionThe Union countered with anoffer to accept the proposed January 15, 1969, expirationdate (and all other provisions tentatively agreed upon -including, apparently, the wage schedule then in effect)and do without dues checkoff if the Respondent wouldagree to union shop as the union security provision.Hurmence agreed to take this back to his principals andlet the Union know if they would so agree. On April 15theUnion was notified that the Respondent would notagree to union shop. Faced with this impasse, on May 8the Union called a strike and commenced to picket theRespondent's establishment. Seven employees left theirjobs to join the strike.Prior to the fateful April 8 meeting, the parties hadreachedagreementonapproximately31issues,allrequested informationwas furnishedwithreasonablepromptness, the partiesmet at reasonable times andplaces, and at its close only remained at odds over oneissue.On these facts it is not possible to find that theRespondent, at least up to the date of strike, did otherthan engage in hard bargaining.Tracing the history of the bargaining on the crucialissues,contract duration and union security, it appearsthatwith reference to the latter, the original unionproposal submitted to the Respondent in September 1967provided for union shop and dues checkoff with a blankforcontractexpirationdate.TheRespondent'scounterproposal submitted later that month provided formaintenanceofmembership,ablankforcontractexpiration date, and made no provision for dues checkoff.InJanuary the Respondent added a dues checkoffprovision to its offer. Both parties held fast thereafter ontheir respective union security positions, except that onApril 8 the Union offered to forget dues checkoff if itcould get a union shop agreement.As to contract duration, this was not discussed untilFebruary.At that time the Respondent proposed anexpiration date of September 1, 1968, and the' Unioncountered with a proposed expiration date one year fromthedateof execution of any contract. InMarch,Respondent proposed an October 1, 1968, expiration. TheUnion adhered to its 1-year contract position. As recited FURR'S CAFETERIA247heretofore, on April 8 as part of its package proposal theRespondent offered an expiration date of January 15,1969, and the Union accepted, provided the Respondentwould agree to union shop.The Union struck on May 8 and filed its charges inCase 28-CA-1700 the previous day No bargaining tookplace until after the Respondent's execution of the June 19agreement settling that charge The parties next met onJuly 18 and 19, July 23, and August 13 and 14At the July 18 to 19 meeting, the Respondent revertedback to its March proposals for an October 1, 1968,contractexpirationdateandmaintenanceofmembership-dues checkoff, plus small wage increases tocertain classificationsThe Union countered with an offerto exclude six employees from the unit if the Respondentwould accept a union shop provision, and a 9-monthagreement (to expire April 18, 1969). Both partiesdiscussed the former, agreed it was unlawful, and theUnion then proposed a modified union shop. Noagreement was reached The same deadlock occurred atthe July 23 meeting At the August 13 meeting the Unionofferedtoaccept theRespondent'smaintenanceofmembership offer if the Respondent would grant animmediate wage increase of 10 cents to all employees,another 10-cent increase on February 1, 1969, and acontract expiration date of September 15, 1969. OnAugust 14 the Union reduced its February wage proposalto 5 cents Respondent stated it would renew its April 8offersof a January 15, 1969, expiration date and amaintenance of membership-union security provision, butthatitwouldnotgranttheincreasesproposedNegotiations then broke off and have not resumed sinceBy April Hurmence had reached the belief that theUnion no longer represented a majority of its employeeswithin the unit, he based this belief on his knowledge ofthe extremely large turnover of employees in the unit, inexcess of 500 percent per annum, a letter he had receivedinDecember 1967 signed by four employees stating that amajority of the employees wished to decertify the Union,and reports from the supervisors on the scene. Sometimebetween January and April he expressed this doubt to theunion negotiators, who replied defensively.When onlyseven employees joined the strike, his belief became acertaintyHe took the position that he was not going toagree to a contract term which would preclude a challengeof the Union's majority status within a reasonable time(Respondent filed a petition seeking an election todetermine the Union's majority status on October 21,1968, in Case 28-RM-17, which was dismissed due to thependency of this proceeding)The General Counsel contends that Respondent tookinconsistentpositionsonunion security through thenegotiationsand thereby demonstrated its bad-faithbargaining The evidence is to the contrary. From the timeof its first contract proposal in October 1967 to the lastmeeting of the parties in August of 1968 the Respondentofferedaunionsecurityprovisionprovidingformaintenance of membership, i.e , any employee whojoined the Union voluntarily during the term of thecontract would be required to maintain his membership intheUnion for the balance of the contract term. TheUnion, on the other hand, started with union shop and byAugustof1968offeredtoacceptmaintenance ofmembership (provided certain wage demands were met)As to contract duration, prior to the strike the partiestentativelyagreedon a January 15, 1969, contractexpirationdate; true, they reverted back to earlierpositions when bargaining resumed in July, but even thenatone point were only three months apart (the Unionoffered to accept a contract expiring in April of 1969 at aJulymeeting,Respondent offered a contract expiring inJanuary of 1969 at an August meeting).Section 8(d) of the Act clearly provides that while it isthe obligation of an employer and the Union representinghis employees to meet at reasonable times and confer ingood faith with respect to wages, hours, and otherworking conditions of the affected employees, they are notcompelled to agree to proposal or make a concession,severalcourtsand the Board have pointed out thatemployer insistence on either limited or no form of unionsecurity comes within the purview of the latter portion ofSection 8(d) just quotedN L R B v Gopher Aviation,402 F 2d 176 (C A8);Capitol Aviation vN L R B,355F 2d 875 (C.A7),N L R B v Southern Coach and BodyCo ,336 F 2d 214 (C.A5),Intercontinental Eng andMfg Co ,151NLRB 1441;Star Expansion Industries,164 NLRB No 95In two of those cases, insistence on a contract termending with the certification year also was held not toconstitute bargaining in bad faith(Capitol Aviation vN L R B, ibid, N L R B v. Southern Coach and BodyCo , ibid )Based on the foregoing, the Examiner finds andconcludes that the Respondent, while engaging in hardbargaining, did not bargain in bad faith in violation ofSection 8(a)(5) and (1) of the Act, either before or afterexecution of the June 19 settlement agreement but to thecontrary met and bargained in good faith with the Unionthroughout the certification year. The Examiner thereforeshall recommend that those portions of the complaintallegingarefusaltobargainon the part of theRespondent be dismissed4.The alleged unfair labor practice strikeThe Examiner has entered findings above that at thelastmeeting prior to the May 8 strike the parties reachedan impasse over the issue of union security and the Unionthereupon struck in order to bring economic pressure tobear to cause the Respondent to yield to its proposal onthat issueThe Examiner based upon that finding andthose preceding with regard to the 8(a)(5) allegation findsthat the May 8 strike was neither caused nor prolonged byany unfair labor practice committed by the Respondentbut rather was an economic strike and therefore willrecommend that the portion of the complaint so allegingbe dismissed5The effect of the finding of no postsettlementviolationThe Regional Director for Region 28 set aside the June19 agreement settling Case 17-CA-1700 on the ground hisinvestigation of the charge in Case 17-CA-1745 led him toconclude that the Respondent had violated the agreementThe Examiner has entered findings above that thepostsettlement conduct alleged as violative of Section8(a)(5) and (1) did not violate those sections and statedthat he shall recommend that they be dismissed.The presettlement conduct the Regional Directordetermined to be violative of the Act were certain coerciveinterviewsand the unilateral grant of several wageincreases,by virtue of the settlement agreement theRespondent obligated itself not to repeat the objectionableinterviewsand to refrain from granting unilateralincreases and to bargain with the Union in good faith at 248DECISIONSOF NATIONALLABOR RELATIONS BOARDitsrequestThe Examiner has entered findings that nocoercive conduct violative of Section 8(a)(1) has occurredsubsequent to June 19, the date of execution of theagreement,and that the Respondent has bargained ingood faith since that dateThe Examiner therefore finds and concludes that theRespondent did not violate the settlement agreement ofJune 19 and will recommend that the portion of thecomplaint so alleging be dismissed.Ordinarilywhen no postsettlement conduct has beenfound to be violative of the settlement agreement and theAct, the entire complaint is dismissed and no findings aremade as to the presettlement conduct(JacksonMfg Co ,129NLRB 460) For the convenience of the reviewingauthorities,however,the Examiner has entered findings onthe presettlement conduct(Case 28-CA-1700)Inasmuch as he has not found any postsettlementviolations,however,heshallrecommend that thecomplaint be dismissed and that the settlement agreementbe reinstated(TeamctercGeneral Local 200 (BachmanFurnitureCo ).172NLRB No 119,Conroe CreosotingCo , 149 NLRB 1174CONCLUSIONS OF LAW1Respondent is an employer engaged in commerceand in a businessaffectingcommerce and the Union is alabor organization within the meaning of Section 2(2), (5),(6), and(7) of the Act.2.Respondent did not commit the postsettlementagreement violationsof the Actalleged in the complaint.RECOMMENDED ORDEROn the basis of the foregoing findings and conclusions,and upon the entire record in the case, the Examinerrecommends that the complaint be dismissed and the June19, 1968, settlement agreement be reinstated